Citation Nr: 0513273	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-35 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
February 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  A Notice of Disagreement was received 
in December 2002.  A Statement of the Case was issued in 
April 2003.  A Supplemental Statement of the Case was issued 
in October 2003.  A timely appeal was received in October 
2003.  


FINDINGS OF FACT

1.  In March 1969, the Board denied the veteran service 
connection for cardiovascular disorder including 
arteriosclerotic heart disease or hypertension.  The Chairman 
of the Board has not ordered reconsideration of this 
decision, and it is final.

2.  The evidence received since March 1969 is either not new 
or does not raise a reasonable possibility of substantiating 
the veteran's claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The March 1969 Board decision that denied service 
connection for cardiovascular disorder, including 
arteriosclerotic heart disease or hypertension, is final.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for hypertension is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in August 2002, prior to the initial AOJ decision.  This 
letter advised the veteran of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
In addition, he was specifically told what is required to 
reopen his previously denied claim for service connection for 
hypertension.  He was also told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Statement of the Case also notified the 
veteran of the specific reasons why this particular claim was 
denied, and the information and evidence needed to 
substantiate the claim. 

Although the VCAA notice letter provided to the veteran does 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letter, read as a 
whole, gave notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  When 
the veteran has received notice that complies with the 
statute and regulation, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, VA is only required 
to make reasonable efforts to obtain relevant records that 
the veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  The veteran identified treatment at the VA 
Medical Center and submitted said treatment records.  The 
veteran has not identified any other relevant medical 
records.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In a claim to 
reopen, however, VA is not obligated to provide an 
examination to the veteran unless he has submitted new and 
material evidence.  38 C.F.R. § 3.159(c)(4).  As discussed 
below, the veteran has not submitted new and material 
evidence.  He is, therefore, not entitled to a VA 
examination.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  





II.  Analysis

The veteran is seeking service connection for hypertension, 
which he contends is related to his military service.  In 
March 1969, the Board denied the veteran service connection 
for cardiovascular disorder, including arteriosclerotic heart 
disease or hypertension.  This decision became final March 
17, 1969, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2004).

The veteran's claim to reopen his claim for service 
connection for hypertension was dated August 29, 2001.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers, and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2003).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to March 1969 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received in relation with the present claim 
includes the veteran's statements and VA treatment records 
for the veteran's hospitalization from May 2002 to June 2002.  
The Board has reviewed this evidence and finds that, although 
some of it is new, none of it is material because it does not 
raise a reasonable possibility of substantiating the claim.

The Board finds that the VA treatment records are new in that 
they were not previously of record, but they are not 
material.  The VA treatment records show that the veteran was 
hospitalized from May 30, 2002 to June 12, 2002.  The 
diagnoses were an acute cardiovascular accident and 
hypertension.  Although these records show that the veteran 
has a history of hypertension, there is no evidence that 
relates any current hypertension to the veteran's military 
service, including the hospitalization he had in June 1951.  
At the time of the prior Board decision in March 1969, there 
was no evidence that the veteran had hypertension.  The 
medical evidence showed his blood pressure readings to be 
well within normal limits.  Although the Board is not fully 
aware of when the veteran was diagnosed to have hypertension, 
it clearly was more than 16 years after service (the time of 
the prior Board decision in 1969) and more likely closer to 
49 years after service as shown by the VA treatment records.  
This medical evidence fails to show a continuity of 
symptomatology, and thus does not raise a reasonable 
possibility of substantiating the veteran's claim.

The Board finds that the veteran's statements are not new and 
material evidence.  The veteran mainly makes reference to 
documents that were previously of record and considered by 
the Board in its March 1969 decision in arguing that he 
should be granted service connection.  These statements are, 
therefore, not new.  New statements regarding the May to June 
2002 hospitalization, although new, are not material for the 
same reasons as the VA treatment records themselves are not 
material.  

For the foregoing reasons, the veteran's claim to reopen his 
claim for service connection for hypertension is denied.





ORDER

New and material evidence not having been obtained, the 
veteran's claim for service connection for hypertension is 
not reopened.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


